 



Exhibit 10.4
EMPLOYMENT AGREEMENT
          EMPLOYMENT AGREEMENT (this “Agreement”), dated as of April 1, 2008, by
and between ASSOCIATED MATERIALS LLC, a Delaware limited liability company (as
successor to Associated Materials Incorporated, a Delaware corporation) (the
“Company”), and a wholly owned indirect subsidiary of AMH Holdings II, Inc., a
Delaware corporation (“AMH II”), and CYNTHIA L. SOBE, an individual residing in
the State of Ohio (the “Executive”).
WITNESSETH:
          WHEREAS, the Company desires to continue to retain the services and
employment of the Executive on behalf of the Company, and the Executive desires
to continue her employment with the Company, upon the terms and conditions
hereinafter set forth.
          NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein and for good and valuable consideration, the receipt of which
is hereby acknowledged, the parties hereto, each intending to be legally bound
hereby, agree as follows:
     1. Employment. On the terms and subject to the conditions set forth herein,
the Company hereby employs the Executive as the Vice President Chief Financial
Officer of the Company, and the Executive accepts such employment, for the
Employment Term (as defined in Section 3). During the Employment Term, the
Executive shall serve as the Vice President and Chief Financial Officer of the
Company and shall report to the President and Chief Executive Officer of the
Company, performing such duties as shall be reasonably required of a vice
president, and shall have such other powers and perform such other duties as may
from time to time be assigned to him by the President and Chief Executive
Officer of the Company and the Board of Directors of AMH II (the “Board”). To
the extent requested by the Company’s President and Chief Executive Officer or
the Board, the Executive shall also serve on any committee of the Board and/or
as a director, officer or employee of AMH II or any other person or entity
which, from time to time, is a direct or indirect subsidiary of AMH II (AMH II
and each such subsidiary, person or entity, other than the Company, are
hereinafter referred to collectively as the “Affiliates,” and individually as an
“Affiliate”). The Executive’s service as a director of the Company or as a
director, officer or employee of any Affiliate shall be without additional
compensation.
     2. Performance. The Executive will serve the Company faithfully and to the
best of her ability and will devote her full business time, energy, experience
and talents to the business of the Company and the Affiliates; provided,
however, that it shall not be a violation of this Agreement for the Executive to
manage her personal investments and business affairs, or to engage in or serve
such civic, community, charitable, educational, or religious organizations as
she may reasonably select so long as such service does not interfere with the
Executive’s performance of her duties hereunder.

 



--------------------------------------------------------------------------------



 



     3. Employment Term. Unless earlier terminated pursuant to Section 6, the
Executive’s term of employment hereunder shall begin on April 1, 2008
(hereinafter referred to as the “Commencement Date”), and continue through the
date which is one (1) year following the Commencement Date (the “Initial Term”);
provided that such term shall be automatically extended for additional one
(1) year periods commencing on the first day immediately following the
expiration date of the Initial Term and successively thereafter on the first day
immediately following the expiration of each such one-year period (each such
period an “Additional Term”) unless the Company shall have given notice to the
Executive that the Company does not desire to extend the term of this Agreement,
such notice to be given at least thirty (30) days prior to the end of the
Initial Term or the applicable Additional Term (the Initial Term and any
Additional Terms, if applicable, collectively, the “Employment Term”).
     4. Compensation and Benefits.
               (a) Salary. As compensation for her services hereunder and in
consideration of the Executive’s other agreements hereunder, during the
Employment Term, the Company shall pay the Executive a base salary, payable in
equal installments in accordance with the Company’s payroll procedures, at an
annual rate of Two Hundred Twenty Five Thousand Dollars ($225,000), subject to
annual review by the Board or its Compensation Committee, which may increase,
but not decrease, the Executive’s base salary.
               (b) Annual Incentive Bonus; Stock Options. The Executive shall be
entitled to participate in an annual incentive bonus arrangement established by
the Company on terms and conditions substantially as set forth in Exhibit A
hereto. The Executive shall not be entitled to participate in any other annual
cash bonus plan, program or arrangement with respect to any period to which the
annual incentive bonus arrangement described in the immediately preceding
sentence applies. The Executive shall also be entitled to participate in the
stock option plan established by AMH II.
               (c) Retirement, Medical, Dental and Other Benefits. During the
Employment Term, the Executive shall, in accordance with the terms and
conditions of the applicable plan documents and all applicable laws, be eligible
to participate in the various retirement, medical, dental and other employee
benefit plans made available by the Company, from time to time, for its
executives.
               (d) Vacation; Sick Leave. During the Employment Term, the
Executive shall be entitled to not less than three (3) weeks of vacation during
each calendar year and sick leave in accordance with the Company’s policies and
practices with respect to its executives.
               (e) Business Expenses. The Company shall reimburse or advance
payment to the Executive for all reasonable expenses actually incurred by him in
connection with the performance of her duties hereunder in accordance with
policies established by the Company from time to time and subject to receipt by
the Company of appropriate documentation.
     5. Covenants of the Executive. The Executive acknowledges that in the
course of her employment with the Company she has and will become familiar with
the Company’s and the Affiliates’ trade secrets and with other confidential
information concerning the Company and the

-2-



--------------------------------------------------------------------------------



 



Affiliates, and that her services are of special, unique and extraordinary value
to the Company and the Affiliates. Therefore, the Company and the Executive
mutually agree that it is in the interest of both parties for the Executive to
enter into the restrictive covenants set forth in this Section 5 and that such
restrictions and covenants are reasonable given the nature of the Executive’s
duties and the nature of the Company’s business.
               (a) Noncompetition. During the Employment Term and for the two
(2)-year period (the “Restricted Period”) following termination of the
Employment Term, the Executive shall not, within any jurisdiction or marketing
area in which the Company or any Affiliate is doing or is qualified to do
business, directly or indirectly, own, manage, operate, control, be employed by
or participate in the ownership, management, operation or control of, or be
connected in any manner with, any Business (as hereinafter defined), provided
that the Executive’s ownership of securities of two percent (2%) or less of any
class of securities of a public company shall not, by itself, be considered to
be competition with the Company or any Affiliate. For purposes of this
Agreement, “Business” shall mean the manufacturing, production, distribution or
sale of exterior residential building products, including, without limitation,
vinyl siding, windows, fencing, decking, railings and garage doors, or any other
business of a type and character engaged in by the Company or an Affiliate
during the Employment Term.
               (b) Nonsolicitation. During the Employment Term and for the
Restricted Period following termination of the Employment Term, the Executive
shall not, directly or indirectly, (i) employ, solicit for employment or
otherwise contract for the services of any individual who is or was an employee
of the Company or any Affiliate during the Employment Term; (ii) otherwise
induce or attempt to induce any employee of the Company or an Affiliate to leave
the employ of the Company or such Affiliate, or in any way knowingly interfere
with the relationship between the Company or any Affiliate and any employee
respectively thereof; or (iii) induce or attempt to induce any customer,
supplier, licensee or other business relation of the Company or any Affiliate to
cease doing business with the Company or such Affiliate, or interfere in any way
with the relationship between any such customer, supplier, licensee or business
relation and the Company or any Affiliate.
               (c) Nondisclosure; Inventions. For the Employment Term and
thereafter, (i) the Executive shall not divulge, transmit or otherwise disclose
(except as legally compelled by court order, and then only to the extent
required, after prompt notice to the Board of any such order), directly or
indirectly, other than in the regular and proper course of business of the
Company and the Affiliates, any customer lists, trade secrets or other
confidential knowledge or information with respect to the operations or finances
of the Company or any Affiliates or with respect to confidential or secret
processes, services, techniques, customers or plans with respect to the Company
or the Affiliates (all of the foregoing collectively hereinafter referred to as,
“Confidential Information”), and (ii) the Executive will not use, directly or
indirectly, any Confidential Information for the benefit of anyone other than
the Company and the Affiliates; provided, however, that the Executive has no
obligation, express or implied, to refrain from using or disclosing to others
any such knowledge or information which is or hereafter shall become available
to the general public other than through disclosure by the Executive. All
Confidential Information, new processes, techniques, know-how, methods,
inventions, plans, products, patents and devices developed, made or invented by
the Executive, alone or with others, while an employee of the Company which are
related to the business of the

-3-



--------------------------------------------------------------------------------



 



Company and the Affiliates shall be and become the sole property of the Company,
unless released in writing by the Board, and the Executive hereby assigns any
and all rights therein or thereto to the Company.
               (d) Nondisparagement. During the Employment Term and thereafter,
the Executive shall not take any action to disparage or criticize the Company or
any Affiliate or their respective employees, directors, owners or customers or
to engage in any other action that injures or hinders the business relationships
of the Company or any Affiliate. Nothing contained in this Section 5(d) shall
preclude the Executive from enforcing her rights under this Agreement.
               (e) Return of Company Property. All Confidential Information,
files, records, correspondence, memoranda, notes or other documents (including,
without limitation, those in computer-readable form) or property relating or
belonging to the Company or an Affiliate, whether prepared by the Executive or
otherwise coming into her possession in the course of the performance of her
services under this Agreement, shall be the exclusive property of the Company
and shall be delivered to the Company, and not retained by the Executive
(including, without limitations, any copies thereof), promptly upon request by
the Company and, in any event, promptly upon termination of the Employment Term.
               (f) Enforcement. The Executive acknowledges that a breach of her
covenants contained in this Section 5 may cause irreparable damage to the
Company and the Affiliates, the exact amount of which would be difficult to
ascertain, and that the remedies at law for any such breach or threatened breach
would be inadequate. Accordingly, the Executive agrees that if she breaches or
threatens to breach any of the covenants contained in this Section 5, in
addition to any other remedy which may be available at law or in equity, the
Company and the Affiliates shall be entitled to specific performance and
injunctive relief to prevent the breach or any threatened breach thereof without
bond or other security or a showing that monetary damages will not provide an
adequate remedy.
               (g) Scope of Covenants. The Company and the Executive further
acknowledge that the time, scope, geographic area and other provisions of this
Section 5 have been specifically negotiated by sophisticated commercial parties
and agree that all such provisions are reasonable under the circumstances of the
activities contemplated by this Agreement. In the event that the agreements in
this Section 5 shall be determined by any court of competent jurisdiction to be
unenforceable by reason of their extending for too great a period of time or
over too great a geographical area or by reason of their being too extensive in
any other respect, they shall be interpreted to extend only over the maximum
period of time for which they may be enforceable and/or over the maximum
geographical area as to which they may be enforceable and/or to the maximum
extent in all other respects as to which they may be enforceable, all as
determined by such court in such action.
     6. Termination. The employment of the Executive hereunder shall
automatically terminate at the end of the Employment Term. The employment of the
Executive hereunder and the Employment Term may also be terminated at any time
by the Company with or without Cause. For purposes of this Agreement, except as
otherwise provided in Section 8, “Cause” shall mean: (i) embezzlement, theft or
misappropriation by the Executive of any property of the Company or an
Affiliate; (ii) any breach by the Executive of the Executive’s covenants under

-4-



--------------------------------------------------------------------------------



 



Section 5; (iii) any breach by the Executive of any other material provision of
this Agreement which breach is not cured, to the extent susceptible to cure,
within thirty (30) days after the Company has given notice to the Executive
describing such breach; (iv) willful failure by the Executive to perform the
duties of her employment hereunder which continues for a period of fourteen
(14) days following written notice thereof by the Company to the Executive;
(v) the conviction of, or a plea of nolo contendere (or a similar plea) to, any
criminal offense that is a felony or involves fraud, or any other criminal
offense punishable by imprisonment of at least one year or materially injurious
to the business or reputation of the Company involving theft, dishonesty,
misrepresentation or moral turpitude; (vi) gross negligence or willful
misconduct on the part of the Executive in the performance of her duties as an
employee, officer or director of the Company or an Affiliate; (vii) the
Executive’s breach of her fiduciary obligations to the Company or an Affiliate;
(viii) the Executive’s commission of intentional, wrongful damage to property of
the Company or an Affiliate; (ix) any chemical dependence of the Executive which
adversely affects the performance of her duties and responsibilities to the
Company or an Affiliate; or (x) the Executive’s violation of the Company’s or an
Affiliate’s code of ethics, code of business conduct or similar policies
applicable to the Executive. The existence or non-existence of Cause shall be
determined in good faith by the Board. The employment of the Executive may also
be terminated at any time by the Executive by notice of resignation delivered to
the Company not less than ninety (90) days prior to the effective date of such
resignation.
     7. Severance. Except as otherwise provided in Section 8, if the Executive’s
employment hereunder is terminated during the Employment Term by the Company or
is terminated due to expiration of the Employment Term following notice by the
Company not to extend the Employment Term in accordance with Section 3, in each
case other than for Cause or due to disability (as determined in the good faith
discretion of the Board) or death, the Executive shall be entitled to receive as
severance (subject to Section 9): (i) an amount equal to the Executive’s base
salary as in effect immediately prior to the date of the Executive’s termination
of employment for twelve (12) months, payable, commencing no later than sixty
(60) days following such termination, in equal installments in accordance with
the Company’s payroll procedures during the twelve months following the date of
the Executive’s termination (such twelve-month period, the “Severance Period”);
(ii) continued medical and dental benefits described in Section 4(c) for the
Severance Period, at the same rate of employee and Company shared costs of such
coverage as in effect from time to time for active employees of the Company; and
(iii) a pro rata portion (based on the number of days the Executive was employed
by the Company during the calendar year of termination) of any incentive bonus
otherwise payable in accordance with Section 4(b) for the year of termination of
the Executive’s employment, payable no earlier than the date on which such
bonus, if any, would have been paid under the applicable plan or policy of the
Company absent such termination of employment, but no later than March 15 of the
calendar year immediately following the calendar year of such termination. With
respect to any such continued medical and dental benefits described in clause
(ii) of the first sentence of this Section 7 for which the Executive is
eligible, (I) if the Company cannot continue such benefits, the Company shall
pay the Executive for the cost of such benefits; (II) such benefits shall be
discontinued in the event the Executive becomes eligible for similar benefits
from a successor employer (and the Executive’s eligibility for any such benefits
shall be reported by the Executive to the Company); and (III) the Executive’s
period of “continuation coverage” for purposes of Section 4980B of the Internal
Revenue Code of 1986, as amended (the

-5-



--------------------------------------------------------------------------------



 



“Code”), shall be deemed to commence on the date of the Executive’s termination
of employment.
     8. Change in Control. This Section 8 will be binding upon the date of this
Agreement, but notwithstanding anything in this Agreement to the contrary, this
Section 8 will not be operative unless and until a Change in Control occurs.
Upon the occurrence of a Change in Control at any time during the Employment
Term, this Section 8 shall become immediately operative without further action;
provided, however, that if, prior to a Change in Control, the Executive ceases
for any reason to be an employee of the Company and any Affiliate, the
effectiveness of this Section 8 will immediately terminate without further
action and be of no further effect. Certain capitalized terms used in this
Section 8 are defined for purposes of this Section 8 in Section 8(e).
               (a) Termination Following a Change in Control. In the event of a
Change in Control, if the Executive’s employment is terminated by the Company or
an Affiliate during the Post-Change Period, the Executive shall be entitled to
the benefits provided by Section 8(c) unless such termination is the result of
the occurrence of one or more of the following events:

  (i)   The Executive’s death;     (ii)   If the Executive becomes permanently
disabled within the meaning of, and begins actually to receive disability
benefits under, the long-term disability plan applicable to the Executive
immediately prior to the Change in Control; or     (iii)   Cause (as defined in
Section 8(e)(i)).

    If, during the Post-Change Period, the Executive’s employment is terminated
by the Company or an Affiliate as described in clause (i), (ii) or (iii) of this
Section 8(a), the Executive will not be entitled to the benefits provided by
Section 8(c).

               (b) Termination by Executive. In the event of a Change in
Control, the Executive may terminate employment with the Company during the
Post-Change Period with the right to severance compensation as provided in
Section 8(c) upon the occurrence of one or more of the following events
(regardless of whether any other reason, other than death, permanent disability
or Cause, for such termination has occurred, including other employment):

  (i)   the failure to maintain the Executive in the position, or a
substantially equivalent or superior position, with the Company and/or with a
direct or indirect parent company of the Company that the Executive held
immediately prior to the Change in Control, which is not remedied by the Company
within 10 calendar days after receipt by the Company of notice from the
Executive of such failure;     (ii)   (A) a reduction in the Executive’s base
salary pursuant to Section 4(a) hereof or (B) the termination or significant
reduction in the aggregate of the Executive’s right to participate in employee
benefit plans or programs

-6-



--------------------------------------------------------------------------------



 



    of the Company as in effect prior to the Change in Control (other than
Incentive Pay (as hereinafter defined) or any other bonus, incentive or stock or
equity-based compensation or benefits), in either case which is not remedied by
the Company within 10 calendar days after receipt by the Company of notice from
the Executive of such reduction or termination;     (iii)   a reduction or
elimination of the Executive’s opportunity to earn Incentive Pay pursuant to any
plan or program in effect immediately prior to the Change in Control which is
not remedied by the Company within 10 calendar days after receipt by the Company
of notice from the Executive of such reduction or elimination (for the avoidance
of doubt, changes in the value or performance of the Company or an Affiliate or
successor of either following the Change in Control shall not be considered a
reduction or elimination of the Executive’s opportunity to earn Incentive Pay);
or     (iv)   the Company requires the Executive to have her principal place of
work changed to any location that is more than 35 miles from the location
thereof immediately prior to the Change in Control, without her prior written
consent.

               (c) Change in Control Severance. If, following the occurrence of
a Change in Control, the Company or an Affiliate terminates the Executive’s
employment during the Post-Change Period other than as described in clause (i),
(ii) or (iii) of Section 8(a), or if the Executive terminates her employment
pursuant to Section 8(b), the Executive shall not be entitled to the severance
compensation described in Section 7, and, subject to Section 9, the Company will
(i) pay or cause to be paid to the Executive the amounts described in
Sections 8(c)(1), 8(c)(2), 8(c)(3), and 8(c)(6) in a lump-sum no later than
sixty (60) days after the Termination Date; (ii) pay or cause to be paid to the
Executive the amount described in Section 8(c)(4), such amount to be payable no
earlier than the date on which such Incentive Pay, if any, would have been paid
under the applicable plan or policy of the Company absent such termination of
employment, but no later than March 15 of the calendar year immediately
following the calendar year of the Termination Date; and (iii) provide the
Executive the benefits described in Section 8(c)(5) for the period described
therein. The foregoing to the contrary notwithstanding, if the Executive is
entitled to payments under this Section 8(c) following a Change in Control that
does not constitute a “change in the ownership or effective control” of the
relevant company or a “change in the ownership of a substantial portion of the
assets” of the relevant company, as such terms are used in Code Section
409A(a)(2)(A)(v), then an amount equal to the amount that would have been paid
under Section 7(i) had a Change in Control not occurred shall be paid in
installments during the twelve (12) month period following the Termination Date,
and the remaining amounts described in clause (i) of this Section 8(c) above
(reduced by the amount so paid in installments) shall be paid in a lump-sum,

  (1)   A lump sum payment in an amount equal to all Base Pay and Incentive Pay
(other than for the calendar year of such termination of employment) owed to the
Executive for periods on or prior to the Termination Date.

-7-



--------------------------------------------------------------------------------



 



  (2)   A lump sum payment in an amount equal to two times the Executive’s base
salary pursuant to Section 4(a) (at the rate in effect immediately prior to the
Termination Date).     (3)   A lump sum payment equal to two times Incentive Pay
(in an amount equal to the highest amount of Incentive Pay earned by the
Executive in any calendar year during the three calendar years immediately
preceding the calendar year in which the Change in Control occurred).     (4)  
In the event that the Termination Date occurs after June 30 in any calendar
year, a lump sum payment equal to one times Incentive Pay for such calendar
year, multiplied by a fraction, the numerator of which is the number of days
between (and including) January 1 of the calendar year in which the Termination
Date occurs and the Termination Date, and the denominator of which is 365.    
(5)   For a period of 24 months following the Termination Date (the
“Continuation Period”), the Company will provide the Executive with medical,
dental and life insurance benefits consistent with the terms in effect for such
benefits for active employees of the Company during the Continuation Period. If
and to the extent that any benefit described in this Section 8(c)(5) is not or
cannot be paid or provided under any Company plan or program, then the Company
will pay or provide for the payment to the Executive, her dependants and
beneficiaries, of such employee benefits. Without otherwise limiting the
purposes of Section 8(d), employee benefits otherwise receivable by the
Executive pursuant to this Section 8(c)(5) will be reduced to the extent
comparable welfare benefits are actually received by the Executive from another
employer during the Continuation Period following the Executive’s Termination
Date, and any such benefits actually received by the Executive shall be reported
by the Executive to the Company. The foregoing to the contrary notwithstanding,
to the extent required in order to comply with Section 409A of the Code, in no
event shall any such benefits be provided beyond the end of the second calendar
year that begins after the Executive’s “separation from service” within the
meaning of Section 409A of the Code.     (6)   The Company will pay to the
Executive the cost of employee outplacement services for the Executive in the
amount of $30,000.

               (d) No Mitigation Obligation; Effect on Other Rights The payment
of the severance compensation by the Company to the Executive in accordance with
the terms of this Section 8 is hereby acknowledged by the Company to be
reasonable, and the Executive will not be required to mitigate the amount of any
payment provided for in this Section 8 by seeking other employment or otherwise,
except as expressly provided in the last sentence of Section 8(c)(5). This
Section 8 will not affect any rights (other than any rights to severance,
termination, retention or similar compensation or benefits) that the Executive
may have pursuant to any

-8-



--------------------------------------------------------------------------------



 



agreement, plan or policy of the Company or a subsidiary thereof providing
employee benefits, which rights shall be governed by the terms thereof.
               (e) Certain Defined Terms. The following terms have the following
meanings when used in this Section 8:

  (i)   “Cause” means that, prior to any termination pursuant to Section 8(b),
the Executive shall have:

  (1)   been convicted of a criminal violation involving fraud, embezzlement or
theft;     (2)   committed intentional wrongful damage to property of the
Company or any Affiliate; or     (3)   committed intentional wrongful disclosure
of confidential information of the Company or any Affiliate.         Nothing
herein will limit the right of the Executive or her beneficiaries to contest the
validity of any determination by the Company to terminate the Executive for
Cause.

  (ii)   “Change in Control” means (A) a stock sale, merger, consolidation,
combination, reorganization or other transaction involving the Company resulting
in less than fifty percent (50%) of the combined voting power of the surviving
or resulting entity being owned by the owner or owners of the Company
immediately prior to such transaction; (B) a stock sale, merger, consolidation,
combination, reorganization or other transaction involving AMH II, AMH Holdings,
Inc. (“AMH”) or Associated Materials Holdings, LLC (“Parent”) resulting in less
than fifty percent (50%) of the combined voting power of the surviving or
resulting entity being owned by the shareholders or owners of AMH II, AMH or
Parent, as applicable, immediately prior to such transaction or (C) the
liquidation or dissolution of the Company, AMH II, AMH or Parent or the sale or
other disposition of all or substantially all of the assets or business of the
Company, AMH II, AMH or Parent (other than, in the case of either clause (A),
(B) or (C) above, in connection with any employee benefit plan of the Company or
an Affiliate).     (iii)   “Incentive Pay” means an annual cash bonus or annual
cash incentive compensation, in addition to base salary, made or to be made in
regard to services rendered in any year or other period pursuant to any bonus,
incentive, profit-sharing, performance, discretionary pay or similar agreement,
policy, plan, program or arrangement (whether or not funded) of the Company or
an Affiliate, or any successor thereto; provided that the Incentive Pay shall
not include any stock options or other stock-based compensation or any special
management bonuses paid in connection with any debt offering or recapitalization
of AMH II and/or another Affiliate.

-9-



--------------------------------------------------------------------------------



 



      For the avoidance of doubt, as of the date hereof, Incentive Pay shall
mean the annual incentive bonus arrangement described in Section 4(b).     (iv)
  “Post-Change Period” means the period of time commencing on the date of the
first occurrence of a Change in Control and continuing until the second
anniversary of the occurrence of such Change in Control.     (v)   “Termination
Date” means the date on which the Executive’s employment with the Company or an
Affiliate is terminated.

     9. Termination of Compensation and Benefits; Execution of Release;
Coordination of Provisions. If the Executive’s employment terminates otherwise
than in a termination entitling him to severance pay and benefits pursuant to
Section 7 or Section 8, the Executive shall not be entitled to any severance,
termination pay or similar compensation or benefits, provided that the Executive
shall be entitled to any benefits then due or accrued in accordance with the
applicable employee benefit plans of the Company or applicable law, including
“continuation coverage” under the Company’s group health plans for purposes of
Section 4980B of the Code. As a condition of receiving any severance
compensation for which the Executive otherwise qualifies under Section 7 or
Section 8, the Executive agrees to execute within sixty (60) days following the
date of the Executive’s termination of employment a general release of the
Company and the Affiliates and their respective officers, directors and
employees from any and all claims, obligations and liabilities of any kind
whatsoever, including, without limitation, those arising from or in connection
with the Executive’s employment or termination of employment with the Company or
this Agreement (including, without limitation, civil rights claims), in such
form as is requested by the Company, such release to be delivered, and to have
become fully irrevocable, on or before the end of such sixty (60)-day period. It
is expressly agreed and understood that if such a release has not been executed
and delivered and become fully irrevocable by the end of such sixty (60)-day
period, no amounts or benefits under Section 7 or 8 shall be or become payable
(except that any continued medical, dental or life insurance benefits may be
provided during such sixty (60)-day period pursuant to Section 7 or 8, as the
case may be, but will cease to be provided on the last day of such period). Any
severance compensation and benefits to which the Executive may be entitled under
Section 8 shall be in lieu of any severance compensation or benefits to which
the Executive may be entitled under Section 7. The Executive acknowledges and
agrees that, except as specifically described in Section 7 and Section 8, all of
the Executive’s rights to any compensation, benefits (other than base salary
earned through the date of termination of employment and any benefits due or
accrued prior to termination of employment in accordance with the applicable
employee benefit plans of the Company or applicable law), bonuses or severance
from the Company or any Affiliate after termination of the Employment Term shall
cease upon such termination.
     10. Limitation on Payments and Benefits. Notwithstanding any provision of
this Agreement to the contrary, no amount or benefit shall be paid or provided
under this Agreement to an extent or in a manner that would result in payments
or benefits (or other compensation) not being fully deductible by the Company or
an Affiliate for federal income tax purposes because of Section 280G of the
Code, or any successor provision thereto (or that would result in the Executive
being subject to the excise tax imposed by Section 4999 of the Code, or any
successor provision thereto). The determination of whether any such payments or
benefits to be provided

-10-



--------------------------------------------------------------------------------



 



under this Agreement or otherwise would not be so deductible (or whether the
Executive would be subject to such excise tax) shall be made at the expense of
the Company, if requested by either the Executive or the Company, by a firm of
independent accountants or a law firm selected by the Company and reasonably
acceptable to the Executive. In the event that any payment or benefit intended
to be provided under this Agreement or otherwise would constitute a “parachute
payment,” as defined in Section 280G of the Code, the Executive shall be
entitled to designate the payments and/or benefits (beginning with cash
payments) to be reduced or modified so that the Company or an Affiliate is not
denied any federal income tax deductions for any such parachute payment because
of Section 280G of the Code (or so that the Executive is not subject to the
excise tax imposed by Section 4999 of the Code). The Company shall provide the
Executive with all information reasonably requested by the Executive to permit
the Executive to make such designation. In the event that the Executive fails to
make such designation within 10 business days of the date her employment with
the Company or an Affiliate terminates, the Company may effect such reduction in
any manner it deems appropriate (beginning with cash payments).
     11. Notice. Any notices required or permitted hereunder shall be in writing
and shall be deemed to have been given when personally delivered or when mailed,
certified or registered mail, or sent by reputable overnight courier, postage
prepaid, to the addresses set forth as follows:

     
If to the Company:
  Associated Materials LLC
 
  3773 State Road
 
  Cuyahoga Falls, Ohio 44223
 
   
With copies to:
  Harvest Partners, LLC
 
  280 Park Avenue, 33rd Floor
 
  New York, New York 10017
 
  Attention: Ira D. Kleinman
 
   
and
  Investcorp International Inc.
 
  280 Park Avenue, 36th Floor
 
  New York, New York 10017
 
  Attention: Thomas Sullivan
 
   
and
  White & Case LLP
 
  1155 Avenue of the Americas
 
  New York, New York 10036
 
  Attention: Oliver C. Brahmst, Esq.
 
   
If to the Executive:
  Cynthia L. Sobe
 
  4803 Heights Drive
 
  Stow, OH 44224

or to such other address as shall be furnished in writing by either party to the
other party; provided that such notice or change in address shall be effective
only when actually received by the other party.

-11-



--------------------------------------------------------------------------------



 



     12. General.
               (a) Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York applicable to contracts executed and to be performed entirely within said
State.
               (b) Construction and Severability. If any provision of this
Agreement shall be held invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired, and the parties undertake
to implement all efforts which are necessary, desirable and sufficient to amend,
supplement or substitute all and any such invalid, illegal or unenforceable
provisions with enforceable and valid provisions which would produce as nearly
as may be possible the result previously intended by the parties without
renegotiation of any material terms and conditions stipulated herein.
               (c) Assignability. The Executive may not assign her interest in
or delegate her duties under this Agreement. This Agreement is for the
employment of the Executive, personally, and the services to be rendered by him
under this Agreement must be rendered by him and no other person. This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
Company and its successors and assigns. Without limiting the foregoing and
notwithstanding anything else in this Agreement to the contrary, the Company may
assign this Agreement to, and all rights hereunder shall inure to the benefit
of, any subsidiary of the Company or any person, firm or corporation resulting
from the reorganization of the Company or succeeding to the business or assets
of the Company by purchase, merger, consolidation or otherwise.
               (d) Warranty by the Executive. The Executive represents and
warrants to the Company that the Executive is not subject to any contract,
agreement, judgment, order or decree of any kind, or any restrictive agreement
of any character, that restricts the Executive’s ability to perform her
obligations under this Agreement or that would be breached by the Executive upon
her performance of her duties pursuant to this Agreement.
               (e) Compliance with Rules and Policies. The Executive shall
perform all services in accordance with the lawful policies, procedures and
rules established by the Company and the Board. In addition, the Executive shall
comply with all laws, rules and regulations that are generally applicable to the
Company or its subsidiaries and their respective employees, directors and
officers.
               (f) Withholding Taxes. All amounts payable hereunder shall be
subject to the withholding of all applicable taxes and deductions required by
any applicable law.
               (g) Entire Agreement; Modification. This Agreement constitutes
the entire agreement of the parties hereto with respect to the subject matter
hereof, supersedes all prior agreements and undertakings, both written and oral,
and may not be modified or amended in any way except in writing by the parties
hereto. As of the date hereof, the Severance Agreement, dated as of July 27,
2004, between the Company and the Executive shall be cancelled and be of no
further force or effect, without the payment of any additional consideration by
or to either of the parties thereto.

-12-



--------------------------------------------------------------------------------



 



               (h) Duration. Notwithstanding the Employment Term hereunder, this
Agreement shall continue for so long as any obligations remain under this
Agreement.
               (i) Survival. The covenants set forth in Section 5 and the
parties’ respective rights and obligations under Section 8 shall survive and
shall continue to be binding upon the Executive and the Company, as the case may
be, notwithstanding the termination or expiration of this Agreement or the
termination of the Executive’s employment following a Change in Control for any
reason whatsoever.
               (j) Waiver. No waiver by either party hereto of any of the
requirements imposed by this Agreement on, or any breach of any condition or
provision of this Agreement to be performed by, the other party shall be deemed
a waiver of a similar or dissimilar requirement, provision or condition of this
Agreement at the same or any prior or subsequent time. Any such waiver shall be
express and in writing, and there shall be no waiver by conduct. Pursuit by
either party of any available remedy, either in law or equity, or any action of
any kind, does not constitute waiver of any other remedy or action. Such
remedies are cumulative and not exclusive.
               (k) Counterparts. This Agreement may be executed in two or more
counterparts, all of which taken together shall constitute one instrument.
               (l) Section References. The words Section and paragraph herein
shall refer to provisions of this Agreement unless expressly indicated
otherwise.
          IN WITNESS WHEREOF, the parties hereto, intending to be legally bound,
have hereunto executed this Agreement as of the day and year first written
above.

                          ASSOCIATED MATERIALS LLC    
 
               
Date: April 1, 2008
    By:   /s/ Thomas N. Chieffe    
 
 
 
     
 
Name: Thomas N. Chieffe    
 
          Title: President and Chief Executive Officer    
 
                        CYNTHIA L. SOBE    
 
               
Date: April 1, 2008
        /s/ Cynthia L. Sobe    
 
               

-13-



--------------------------------------------------------------------------------



 



Exhibit A
Annual Incentive Bonus
          The Executive’s annual incentive bonus for each calendar year during
the Employment Term shall be a percentage of the Executive’s base salary based
upon the achievement by AMH II of annual EBITDA Hurdles, or such other financial
measures as may be established by the Board or its Compensation Committee, with
respect to the applicable calendar year, as follows:

      Achievement of EBITDA Hurdles   Percentage of Base Salary       Less than
threshold   Zero       Threshold   20.00%       Target   60.00%       Maximum  
100.00%

          If the actual EBITDA for a particular calendar year is between two
EBITDA Hurdles, the applicable percentage of base salary shall be determined by
linear interpolation based on the difference between such EBITDA Hurdles. For
the avoidance of doubt, in no event shall the annual incentive bonus exceed 100%
of base salary. For purposes of the Executive’s annual incentive bonus and the
computation thereof:

1.   Base salary shall mean the annual rate of base salary in effect under this
Agreement as of April 1 of the calendar year to which the bonus relates.   2.  
“EBITDA Hurdle” means threshold, target and maximum amounts of EBITDA with
respect to a calendar year, as determined in good faith by the Board or its
Compensation Committee. EBITDA Hurdles shall be adjusted consistent with the
definition of EBITDA, in the discretion of the Board or its Compensation
Committee.   3.   EBITDA shall mean the consolidated net income of AMH II,
adjusted to exclude deduction of interest expense (net of interest income),
income taxes, depreciation and amortization and the Harvest Fee pursuant to the
Management Agreement, dated as of April 19, 2002, between Harvest Partners, Inc.
and Associated Materials Incorporated, as amended from time to time, and to
exclude gain or loss from sale of capital assets, and including deduction of all
bonuses paid or accrued with respect to the Executive and all other officers and
employees of AMH II and its subsidiaries (including, without limitation, the
Executive’s bonus hereunder), for the relevant calendar year, calculated
otherwise in accordance with generally accepted accounting principles, subject
to any adjustments made in good faith by the Board or its Compensation
Committee. EBITDA shall be determined by the Company’s management, subject to
audit or review by AMH II’s external accountants and approval, in good faith, by
the Board or its Compensation Committee. EBITDA shall exclude, without
duplication, any transaction- or merger-related costs which are expensed rather
than capitalized; any revenue, expense, gain or

-14-



--------------------------------------------------------------------------------



 



    loss from operations divested during the relevant calendar year; the effect
of inventory write-ups made due to purchase accounting; and any other
non-recurring, extraordinary items subject to approval, in good faith, by the
Board or its Compensation Committee. EBITDA shall be adjusted to reflect
acquisitions, divestitures and other similar transactions involving AMH II or
its subsidiaries, in the discretion of the Board or its Compensation Committee.
  4.   Any annual incentive bonus to which the Executive is entitled under this
Agreement for any calendar year shall be paid in a cash lump-sum within thirty
days following the close of AMH II’s books and completion of AMH II’s annual
audit by its external accountants for such calendar year but in any event shall
not be paid later than March 15 of the calendar year immediately following the
calendar year to which the bonus relates.

The Executive’s entitlement to an annual incentive bonus shall be determined by
the Board or its Compensation Committee in good faith in accordance with this
Exhibit A.

-15-